DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 in the reply filed on 10/4/2022 is acknowledged.  The traversal is on the ground(s) that the reasons for restriction do not take into account that if the vinyl compositions is allowed, then the method would be allowable and disregards the actual relationship between the group of claims.  This is not found persuasive because the vinyl composition tile is a product as one would consider the tile a product and that the Examiner provided a rationale where the product can be made by a materially different process thus further showing a burden of search on the Examiner if all of the claims are examined.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/4/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20080064392A) in view of Fujimoto et al (JP 2016-056277A). Machine translations are being used as the English translation for Kim et al (KR 20080064392A) and Fujimoto et al (JP 2016-056277A).

Regarding claim 1, Kim discloses a chip inlaid floor tile (pg. 1 of translation) comprising a chip layer (pg. 1 of translation) and wherein the chip layer comprises 100 parts vinyl chloride resin (pg. 3 of translation), 10 to 30 parts by weight plasticizer (pg. 3 of translation) and 50 to 500 parts by weight of calcium carbonate (pg. 3 of translation).
The amount of plasticizer and calcium carbonate disclosed in Kim overlaps the claimed amounts of plasticizer and calcium carbonate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired level of rigidity for the floor tile such that it is not too hard to the point that it is brittle leading to cracking and reduced manufacturing costs. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kim does not appear to explicitly disclose the chip inlaid floor tile comprising the plasticizer being a fatty acid alkyl ester plasticizer.

However, Fujimoto discloses a vinyl resin composition for a flooring material (pg. 1 of translation), wherein the vinyl resin composition comprises a plasticizer comprising epoxidized methyl stearate (pg. 7 of translation).

It would have been obvious to one of ordinary skill in the art having the teachings of Kim and Fujimoto before him or her, to modify the chip inlaid floor tile of Kim to include the plasticizer of epoxidized methyl stearate of Fujimoto for the plasticizer of Kim because having the required plasticizer, such as epoxidized methyl stearate, provides the desired level of rigidity for the vinyl chloride while not making a flooring material too hard such that it is brittle and prone to cracking.

Regarding claim 2, Kim does not appear to explicitly disclose the chip inlaid floor tile comprising the plasticizer being methyl stearate.

However, Fujimoto discloses a vinyl resin composition for a flooring material (pg. 1 of translation), wherein the vinyl resin composition comprises a plasticizer comprising epoxidized methyl stearate (pg. 7 of translation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20080064392A) in view of Fujimoto et al (JP 2016-056277A) in further view of Masuda (JP H07-268160). Machine translations are being used as the English translation for Kim et al (KR 20080064392A), Fujimoto et al (JP 2016-056277A) and Masuda (JP H07-268160).

Kim and Fujimoto are relied upon as described above.

Regarding claim 3, Kim and Fujimoto do not appear to explicitly disclose the chip inlaid floor tile comprising the vinyl chloride resin being a mixture of an ethylene-vinyl chloride copolymer and a straight vinyl chloride resin where the mixing ratio is 1:1 to 1:3.

However, Masuda discloses a vinyl chloride resin composition comprising 100 parts by weight of ethylene-vinyl chloride copolymer and 100 parts by weight of straight vinyl chloride resin (paragraph [0006]).
The mixing ratio of ethylene-vinyl chloride copolymer to straight vinyl chloride resin would be 1:1.

It would have been obvious to one of ordinary skill in the art having the teachings of Kim, Fujimoto and Masuda before him or her, to modify the floor tile of Kim and Fujimoto to include the mixture of ethylene-vinyl chloride copolymer and straight vinyl chloride resin of Masuda for the vinyl chloride resin of Kim because having the required composition comprising ethylene-vinyl chloride copolymer and straight vinyl chloride resin provides suppressed shrinkage due to thermal deterioration (paragraph [0005] of Masuda).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785